DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 11-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson (U.S. Patent Application Publication No. 2011/0282519) in view of Couture (U.S. Patent Application Publication No. 2012/0073886) and Ohm et al (U.S. Patent Application Publication No. 2014/0142753).
As to Claim 1, Carlsson discloses a demolition robot control device (#11) comprising processing circuitry configured to receive control data indicative of a selected transportation mode of a plurality of transportation modes, wherein the plurality of transportation modes includes a work mode and a transport mode.
However, Carlsson is silent about the plurality of transportation modes including an inclined surface mode. Couture discloses a robot (#10) with a plurality of transportation modes that includes an inclined surface mode (The robot ascends and descends an inclined surface). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to include incline surface mode as part of the plurality of transportation modes with the motivation of increasing the utility of the robot.
Furthermore, Carlsson as modified (See above paragraph) is silent about the circuitry causes an adjustment of a demolition robot configuration based on the control data. Ohm discloses a robot (CG) with a controller circuitry configured to adjust the robot based on control data (Figures 17-19 and Claim 1). At the time of the effective filing date of the invention, it would have been obvious to a person of 
As to Claim 2, Carlsson as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Carlsson as modified also teaches wherein the selected transportation mode is the inclined surface mode and the control data includes a direction of inclination of an inclined surface, and wherein adjusting the demolition robot configuration is further based on the direction of inclination (Couture: Paragraph 0099).
As to Claim 3, Carlsson as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Carlsson as modified also teaches wherein the selected transportation mode is the inclined surface mode, and wherein adjusting the demolition robot configuration comprises positioning of a counter weight (Couture: #80, #600).
As to Claim 8, Carlsson as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Carlsson as modified also teaches wherein the selected transportation mode is the inclined surface mode, and wherein the processing circuitry (Carlsson: #11) is further configured to receive an indication of an attachment of a pull cable.
As to Claim 11, Carlsson discloses demolition robot control system comprising:
A demolition robot (#10); and
A demolition robot control device (#11) comprising processing circuitry configured to receive control data indicative of a selected transportation mode of a plurality of transportation modes, wherein the plurality of transportation modes includes a work mode, a transport mode.
However, Carlsson is silent about the plurality of transportation modes including an inclined surface mode. Couture discloses a robot (#10) with a plurality of transportation modes that includes an inclined surface mode (The robot ascends and descends an inclined surface). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to include 
Furthermore, Carlsson as modified (See above paragraph) is silent about the circuitry causes an adjustment of a demolition robot configuration based on the control data. Ohm discloses a robot (CG) with a controller circuitry configured to adjust the robot based on control data (Figures 17-19 and Claim 1). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the circuitry cause an adjustment of a demolition robot configuration based on the control data. The motivation would have been to automatize the entire process. Accordingly, Carlsson as modified teaches the plurality of transportation modes including an inclined surface mode and the circuitry causes an adjustment of a demolition robot configuration based on the control data.
As to Claim 12, Carlsson as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Carlsson as modified also teaches wherein the selected transportation mode is the inclined surface mode and the control data includes a direction of inclination of an inclined surface, and wherein adjusting the demolition robot configuration is further based on the direction of inclination (Couture: Paragraph 0099).
As to Claim 13, Carlsson as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Carlsson as modified also teaches wherein the selected transportation mode is the inclined surface mode, and wherein adjusting the demolition robot configuration comprises positioning of a counter weight (Couture: #80, #600).
As to Claim 18, Carlsson as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Carlsson as modified also teaches wherein the selected transportation mode is the inclined surface mode, and wherein the processing circuitry (Carlsson: #11) is further configured to receive an indication of an attachment of a pull cable.
Claims 4, 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson (U.S. Patent Application Publication No. 2011/0282519) in view of Couture (U.S. Patent Application Publication No. 2012/0073886) and Ohm et al (U.S. Patent Application Publication No. 2014/0142753); and further in view of Wei et al (U.S. Patent Application Publication No. 2016/0170411).
Claim 4, Carlsson as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Carlsson as modified is silent about wherein the selected transportation mode is the inclined surface mode, and wherein the processing circuitry is further configured to receive sensor data or a site map associated with the inclined surface; and determine an inclination angle of the inclined surface, wherein adjusting the demolition robot configuration is further based on the inclination angle. Wei discloses wherein the selected transportation mode is the inclined surface mode, and wherein the processing circuitry is further configured to receive sensor data or a site map associated with the inclined surface; and determine an inclination angle of the inclined surface, wherein adjusting the demolition robot configuration is further based on the inclination angle (Paragraph 0032). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide configure the processing circuitry to receive sensor data or a site map associated with the inclined surface; and determine an inclination angle of the inclined surface, wherein adjusting the demolition robot configuration is further based on the inclination angle. The motivation would have been to adjust the system to field conditions. 
As to Claim 5, Carlsson as modified teaches the invention of Claim 4 (Refer to Claim 4 discussion). Carlsson as modified also teaches wherein the processing circuitry is further configured to compare the inclination angle to a predetermined incline threshold (Wei: Paragraphs 0030 and 0031).
As to Claim 14, Carlsson as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). However, Carlsson as modified is silent about wherein the selected transportation mode is the inclined surface mode, and wherein the processing circuitry is further configured to receive sensor data or a site map associated with the inclined surface; and determine an inclination angle of the inclined surface, wherein adjusting the demolition robot configuration is further based on the inclination angle. Wei discloses wherein the selected transportation mode is the inclined surface mode, and wherein the processing circuitry is further configured to receive sensor data or a site map associated with the inclined surface; and determine an inclination angle of the inclined surface, wherein adjusting the demolition robot configuration is further based on the inclination angle (Paragraph 0032). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide configure the processing circuitry to receive sensor data or a site map associated with the inclined 
As to Claim 15, Carlsson as modified teaches the invention of Claim 14 (Refer to Claim 14 discussion). Carlsson as modified also teaches wherein the processing circuitry is further configured to compare the inclination angle to a predetermined incline threshold (Wei: Paragraphs 0030 and 0031).
Claims 6, 7, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson (U.S. Patent Application Publication No. 2011/0282519) in view of Couture (U.S. Patent Application Publication No. 2012/0073886) and Ohm et al (U.S. Patent Application Publication No. 2014/0142753); and further in view of Lee at al (Korea Patent Publication No. 20130021800).
As to Claim 6, Carlsson as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Carlsson as modified is silent about wherein the selected transportation mode is the inclined surface mode, and wherein the processing circuitry is further configured to compare a projected path to dimensions associated with the inclined surface. Lee discloses wherein the selected transportation mode is the inclined surface mode, and wherein the processing circuitry is further configured to compare a projected path to dimensions associated with the inclined surface (Abstract). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to configure the circuitry to compare a projected path to dimensions associated with the inclined surface. The motivation would have been to monitor the conditions of the field.
As to Claim 7, Carlsson as modified teaches the invention of Claim 6 (Refer to Claim 6 discussion). Carlsson as modified also teaches wherein the processing circuitry is further configured to cause a further adjustment of the demolition robot configuration based on the comparison of the projected path and the dimensions associated with the inclined surface (Lee: Abstract).
As to Claim 16, Carlsson as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). However, Carlsson as modified is silent about wherein the selected transportation mode is the inclined surface mode, and wherein the processing circuitry is further configured to compare a projected path to dimensions associated with the inclined surface. Lee discloses wherein the selected transportation mode is the inclined surface mode, and wherein the processing circuitry is further 
As to Claim 17, Carlsson as modified teaches the invention of Claim 16 (Refer to Claim 16 discussion). Carlsson as modified also teaches wherein the processing circuitry is further configured to cause a further adjustment of the demolition robot configuration based on the comparison of the projected path and the dimensions associated with the inclined surface (Lee: Abstract).
Claims 9, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson (U.S. Patent Application Publication No. 2011/0282519) in view of Couture (U.S. Patent Application Publication No. 2012/0073886) and Ohm et al (U.S. Patent Application Publication No. 2014/0142753); and further in view of Tian et al (U.S. Patent Application Publication No. 2016/0059416).
As to Claim 9, Carlsson as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Carlsson is silent about wherein the selected transportation mode is the inclined surface mode, and wherein the processing circuitry is further configured to receive an indication of an operator location; and compare the operation location to a safety threshold. Tian discloses wherein the selected transportation mode is the inclined surface mode, and wherein the processing circuitry is further configured to receive an indication of an operator location; and compare the operation location to a safety threshold (Abstract). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to configure the circuitry to receive an indication of an operator location; and compare the operation location to a safety threshold. The motivation would have been to avoid accidents. 
As to Claim 10, Carlsson as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Carlsson as modified also teaches wherein the selected transportation mode is the inclined surface mode, and wherein the processing circuitry is further configured to enable propagation of the inclined surface based on satisfying one or more safety interlocks (Tian: Abstract).
Claim 19, Carlsson as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). However, Carlsson is silent about wherein the selected transportation mode is the inclined surface mode, and wherein the processing circuitry is further configured to receive an indication of an operator location; and compare the operation location to a safety threshold. Tian discloses wherein the selected transportation mode is the inclined surface mode, and wherein the processing circuitry is further configured to receive an indication of an operator location; and compare the operation location to a safety threshold (Abstract). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to configure the circuitry to receive an indication of an operator location; and compare the operation location to a safety threshold. The motivation would have been to avoid accidents. 
As to Claim 20, Carlsson as modified teaches the invention of Claim 19 (Refer to Claim 19 discussion). Carlsson as modified also teaches wherein the selected transportation mode is the inclined surface mode, and wherein the processing circuitry is further configured to enable propagation of the inclined surface based on satisfying one or more safety interlocks (Tian: Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678